


Exhibit (10.31)


Administrative Guide
 For September 28, 2009 Restricted Stock Unit (RSU) Grant under the
2005 Omnibus Long-Term Compensation Plan
(For Executive Council and Operations Council Members)




ARTICLE 1.
PURPOSE

 
1.1
Background

 
Under Article 10 (Restricted Stock Awards) of the 2005 Omnibus Long-Term
Compensation Plan (the “Plan”), the Executive Compensation and Development
Compensation Committee of Kodak’s Board of Directors (the “Committee”) may,
among other things, award Restricted Stock Unit Awards to those Participants as
the Committee in its discretion may determine, subject to such terms, conditions
and restrictions as it deems appropriate.
 
1.2
Purpose

 
The purpose of this Administrative Guide is to evidence the Committee’s
September 28, 2009 grant of Restricted Stock Unit Awards under Article 10 of the
Plan.
 
1.3           Administration
 
This Administrative Guide will be administered by the Committee.  The Committee
is authorized to issue this Administrative Guide and to make changes in this
Administrative Guide as it from time to time deems proper. The Committee is
authorized to interpret and construe this Administrative Guide, to prescribe,
amend, and rescind rules and regulations relating to it, and to make all other
determinations necessary, appropriate or advisable for the administration of
it.  If there are any inconsistencies between the terms of this Administrative
Guide and the terms of the Plan, the terms of the Plan will control.  Any
determination by the Committee in carrying out, administering or construing this
Administrative Guide will be final and binding for all purposes and upon all
interested persons and their heirs, successors and personal
representatives.  Notwithstanding any provision herein to the contrary, the
Committee shall not make any change to this Administrative Guide that would
cause the Restricted Stock Unit Awards granted hereunder to violate the
requirements of Section 409A.  Notwithstanding any provision herein to the
contrary, the Company's Chief Human Resources Officer is authorized to round
fractional shares arising in any way under this Administrative Guide either up
or down with respect to any or all Participants, for ease of administration or
any other reasonable purpose.
 
ARTICLE 2.
DEFINITIONS

 
All capitalized terms used in this Administrative Guide, other than those set
forth in this Article 2 or defined within another Article of this Administrative
Guide, will have the same meaning for purposes of this document as that ascribed
under the terms of the Plan.
 
2.1           Approved Reason
 
“Approved Reason” means, with regard to all Participants other than a
Participant who is subject to Section 16 of the Exchange Act or a Covered
Employee, a reason for terminating employment which, in the opinion of the Chief
Executive Officer, is in the best interests of the Company.  With regard to a
Participant who is subject to Section 16 of the Exchange Act or who is a Covered
Employee, “Approved Reason” means a reason for terminating employment which, in
the opinion of the Committee, is in the best interests of the Company.
 

 
 

--------------------------------------------------------------------------------

 

2.2           Award Payment Date
 
“Award Payment Date” is the date payment of an Award in the form of shares of
Common Stock is paid to the Participant pursuant to Article 9.


2.3    Grant Date

 
“Grant Date” shall mean the date that Restricted Stock Units are awarded to
Participants.
 
2.4            Joint Venture
 
“Joint Venture” means a corporation or other business entity in which the
Company has an ownership interest of fifty percent (50%) or more.
 
2.5
Participant Account

 
“Participant Account” means the account established by the Company for each
Participant who is granted an Award under this Administrative Guide to record
and account for the Units granted to him or her, until such time as the balance
in the Participant Account is paid, canceled, forfeited or terminated as the
case may be.
 
2.6
Section 409A

 
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations promulgated and other official guidance
issued thereunder.
 
2.7           Unit
 
“Unit” means a bookkeeping entry used by the Company to record and account for
the Award granted to a Participant until such time as the balance in the
Participant Account is paid, canceled, forfeited, or terminated, as the case may
be.  Units are expressed in terms of one Unit being the equivalent of one share
of Common Stock.
 
2.8           Vesting Date
 
“Vesting Date” shall mean the date on which the restrictions on a Unit will
lapse, which, unless the Unit is forfeited sooner, shall be upon the expiration
of the Unit’s Restriction Period.
 
ARTICLE 3.                           FORM AND TERMS OF AWARDS
 
3.1
Form of Award

 
Except as noted below, all of the Awards granted under this Administrative Guide
will be in the form of Restricted Stock Unit Awards.  Each Award granted under
this Administrative Guide will be expressed as a fixed number of Units that will
be equivalent to an equal number of shares of Common Stock.  Article 6
establishes the restriction that will apply to the Awards.
 
In those countries where: (i) the grant of Restricted Stock Unit Awards is
illegal; (ii) compliance with applicable legal or regulatory requirements is
significantly onerous; or (iii) the tax consequences of the Restricted Stock
Unit Award to either the Participant or the Company are more onerous than those
that would apply were the Award to be granted to a U.S. citizen residing in the
United States, the Chief Executive Officer may, in the exercise of his sole
discretion, either grant Awards in alternative form or forms or modify an Award
to include additional or different terms or conditions; provided, however, that
any modified or alternative form of Award shall either be exempt from or comply
with Section 409A.
 

 
2

--------------------------------------------------------------------------------

 

3.2.   Terms of Awards
 
Any Award issued under this Administrative Guide will be subject to the terms,
conditions, restrictions, and limitations contained in this Administrative Guide
and the Plan.
 
ARTICLE 4.
PARTICIPANT ACCOUNT

 
4.1    In General

 
The Company will establish a Participant Account for each Participant who is
granted an Award under this Administrative Guide.  The maintenance of individual
Participant Accounts is for bookkeeping purposes only; the Units recorded in the
account are not actual shares of Common Stock.  The Company will not reserve or
otherwise set aside any Common Stock for or to any Participant Account.  A
Participant will not have the right to exercise any of the rights or privileges
of a shareholder with respect to the Units credited to his or her Participant
Account.
 
4.2
Procedure for Crediting Awards

 
Effective as of the Grant Date, Kodak will credit to each Participant’s
Participant Account the number of Units granted to the Participant under this
Administrative Guide.
 
ARTICLE 5.
PARTICIPATION

 
5.1.
Participants

 
The Committee determines the total number of Units to be granted to Participants
under this Administrative Guide.  The Committee also determines the specific
number of Units granted under this Administrative Guide with regard to all
Participants who are Section 16 Officers of Kodak.  The Chief Executive Officer
determines the specific number of Units granted under this Administrative Guide
to all other Participants, which include executives who, as of the Grant Date,
are either employed by Kodak in wage grades 48 or higher or are selected
senior-level executives employed by a Subsidiary.  A schedule of such
Participants is maintained by Kodak’s Global Compensation Organization.
 
Subject to applicable local laws, regulations and processes, in order to be
eligible for and to receive an Award, all eligible Participants must have signed
an Executive Employee’s Agreement in a form acceptable to the Chief Human
Resources Officer and Senior Vice President, Eastman Kodak Company.  Any
participant who fails to sign such an Executive Employee’s Agreement will
forfeit his or her Individual Award.


 
5.2           New Participants
 
No person may become eligible to receive Awards under this Administrative Guide
after the Grant Date, whether as a result of a job change or otherwise.
 
ARTICLE 6.
RESTRICTIONS

 
6.1           Restriction Period


The Award will be subject to two “Restriction Periods.”  The Restriction Period
for fifty percent (50%) of a Participant’s Award will begin on the Grant Date
and lapse on the third anniversary of the Grant Date.   The Restriction Period
for the remaining fifty percent (50%) of the Participant’s Award will begin on
the Grant Date and lapse on the fourth anniversary of the Grant Date.

 
3

--------------------------------------------------------------------------------

 

6.2    Restriction Requirements
 
A Participant must remain continuously employed by the Company throughout the
Restriction Period in order to receive his or her Units that are subject to that
Restriction Period. Thus, except as set forth in Article 8, if the Participant’s
employment terminates for any reason, whether voluntarily or involuntarily,
during the Restriction Period, the Participant will immediately forfeit all of
the Units subject to that Restriction Period.
 
6.3           Lapse of Restrictions
 
The restrictions on a Unit will, unless the Unit is forfeited sooner and except
as otherwise provided by Article 8, lapse upon the expiration of the Unit’s
Restriction Period.
 
ARTICLE 7.
DIVIDEND EQUIVALENTS, STOCK DIVIDENDS AND ADJUSTMENT TO UNITS

 
No Dividend Equivalents, Stock Dividends, or Adjustments to Units will be
applied to this Award.
 
ARTICLE 8.                             SEPARATION FROM SERVICE
 
8.1
Prior to the First Anniversary of Grant Date

 
If the last date of employment is prior to the first anniversary of the Grant
Date, and a Participant terminates employment for any reason, whether
voluntarily or involuntarily, the Participant is no longer eligible for an Award
and, consequently, will immediately forfeit any and all rights to receive an
Award.
 
8.2           On or After the First Anniversary of Grant Date but On or Prior to
the Second Anniversary of the Grant Date

 
If the last date of employment is on or after the first anniversary of the Grant
Date but on or prior to the second anniversary of the Grant Date, and a
Participant terminates employment due to death, Disability, separation due to an
Approved Reason, divestiture to a Joint Venture, or divestiture to an unrelated
third party, the Participant shall be eligible to receive a prorated Award equal
to fifty percent (50%) of the first portion of the Award (i.e., the portion of
the Award that vests on the third anniversary of the Grant Date).  The
restrictions on the prorated Award will remain until the third anniversary of
the Grant Date, and the prorated Award will be paid pursuant to Article 9.  The
Participant will forfeit fifty percent (50%) of the first unvested portion and
the entire second unvested portion of the Award.

 
8.3    After the Second Anniversary but On or Prior to the Third Anniversary of
Grant Date

 
If the last date of employment is after the second anniversary but on or prior
to the third anniversary of the Grant Date, and a Participant terminates
employment due to death, Disability, separation due to an Approved Reason,
divestiture to a Joint Venture, or divestiture to an unrelated third party, the
Participant shall be eligible to receive the first unvested portion of the
Award. The restrictions on the Award will remain until the third anniversary of
the Grant Date, and the Award will be paid pursuant to Article 9.  The
Participant will forfeit the second unvested portion of the Award.

 
8.4  
           After the Third Anniversary but On or Prior to the Fourth Anniversary
of Grant Date

 
If the last date of employment is after the third anniversary but on or prior to
the fourth anniversary of the Grant Date, and a Participant terminates
employment due to death, Disability, separation due to an Approved Reason,
divestiture to a Joint Venture, or divestiture to an unrelated third party, the
Participant shall be eligible to receive the entire second unvested portion of
the Award.
 

 
4

--------------------------------------------------------------------------------

 

The restrictions on the Award will remain until the fourth anniversary of the
Grant Date, and the Award will be paid pursuant to Article 9.
 
8.5           Separation from Service due to Retirement
 
Separation from Service due to Retirement is not treated as an “Approved
Reason”.  If the Participant’s employment terminates due to Retirement during
any of the Restriction Periods, the Participant will immediately forfeit all of
the unvested Units.
 
ARTICLE 9.
ISSUANCE OF SHARES OF COMMON STOCK

 
When the restrictions on a Participant’s Units lapse upon expiration of the
Restriction Periods, Kodak will subtract from the Participant's Participant
Account the number of Units that are withheld for taxes under Article 10
below.  Thereafter, with respect to the remaining Units, as soon as
administratively practicable, but in no event later than the December 31st of
the year in which the Restriction Period ends, Kodak will (i) instruct its stock
transfer agent to reflect, in an account for the benefit of the Participant on
the books of the stock transfer agent, that number of shares of Common Stock
equal in number to the amount of such Units; and (ii) deduct such number of
Units from the Participant’s Participant Account.  Upon the Participant’s
request, the transfer agent will deliver to the Participant a stock certificate
for the remaining number of shares held in the Participant’s account by the
stock transfer agent.
 
ARTICLE 10.                           WITHHOLDING
 
You are primarily responsible for paying your share of taxes on the Award. 
Where the Company has a tax withholding obligation, witholding for taxes will be
satisfied by using one or more of the following methods: (1) withholding from
your wages or other cash compensation paid to you by the Company and/or the
Employer; or (2) withholding from proceeds of the sale of shares of Common Stock
acquired upon vesting/settlement of the Award either through a voluntary sale or
through a mandatory sale arranged by the Company (on your behalf pursuant to
this authorization); or (3) withholding in shares of Common Stock to be issued
upon vesting/settlement of the Award.  The Common Stock which is so withheld
will be valued at its Fair Market Value on the date of the lapse of the
restrictions on the Units. Further, if the withholding obligation is satisfied
by withholding in shares of Common Stock, you will be deemed to have been issued
the full number of shares of Common Stock subject to the vested Award,
notwithstanding that a number of the shares of Common Stock are held back solely
for the purpose of paying the Tax-Related Items due as a result of any aspect of
your participation in the Plan. To avoid negative accounting treatment, the
Company may withhold on the basis of  the applicable minimum statutory
withholding amounts or other applicable withholding rates.


You shall pay to the Company or the Employer the amount of any tax that the
Company or the Employer may be required to withhold or account for as a result
of your participation in the Plan that cannot be satisfied by the means
previously described.  The Company may refuse to issue or deliver the shares or
the proceeds of the sale of shares of Common Stock if you fail to comply with
your obligations in connection with taxable amounts.


 
ARTICLE 11.                           MISCELLANEOUS
 
11.1
Compliance with Laws

 
The obligations of Kodak pursuant hereto are subject to compliance with all
applicable governmental laws, regulations, rules and administrative actions,
including, but not limited to, the Securities Act of 1933, as amended, and the
Exchange Act, and all rules promulgated thereunder.
 

 
5

--------------------------------------------------------------------------------

 

11.2           Amendment
 
The Committee, or any person to whom the Committee has delegated the requisite
authority, may, at any time and from time to time, amend this Administrative
Guide in any manner.  Notwithstanding the foregoing, neither the Committee, nor
any person to whom the Committee has delegated the requisite authority, shall
amend this Administrative Guide in a manner that would cause the Restricted
Stock Unit Awards granted thereunder to violate the requirements of Section
409A.
 
11.3           Participant’s Rights Unsecured
 
The amounts payable under this Administrative Guide shall be unfunded, and the
right of any Participant or his or her estate to receive payment under this
Administrative Guide shall be an unsecured claim against the general assets of
the Company.  No Participant shall have the right to exercise any of the rights
or privileges of a shareholder with respect to the Units credited to his or her
Participant Account.
 
11.4           No Guarantee of Tax Consequences
 
No person connected with this Administrative Guide in any capacity, including,
but not limited to, Kodak, its Subsidiaries and their respective directors,
officers, agents and employees, makes any representation, commitment or
guarantee that any tax treatment, including, but not limited to, federal, state
and local income, estate and gift tax treatment, will be applicable with respect
to the Awards or that such tax treatment will apply to or be available to a
Participant on account of participation in this Administrative Guide.
 
11.5           Section 409A Compliance
 
The Awards described in this Administrative Guide are intended to comply with
the requirements of Section 409A, and this Administrative Guide shall be
interpreted and administered consistent with such intention, and in accordance
with the Eastman Kodak Company Policy Regarding Section 409A Compliance.
 
11.6           Headings
 
The headings of the Sections of this Administrative Guide have been prepared for
convenience and reference only and will not control, affect the meaning, or be
taken as the interpretation of any provision of this Administrative Guide.
 
11.7           Applicable Law
 
This Administrative Guide will be governed and construed in accordance with the
laws of the State of New York, except as superseded by applicable federal law,
without giving effect to its conflicts of law provisions.
 
11.8           Impact on Benefits
 
The Awards (either at the date of their grant or at the time they vest) will not
be includible as compensation or earnings for purposes of any benefit or
compensation plan offered by the Company.
 
11.9
Transferability

 
The Awards will not in any manner be subject to alienation, anticipation, sale,
transfer, assignment, pledge or encumbrance.
 

 
6

--------------------------------------------------------------------------------

 

11.10            No Right to Continued Employment
 
A Participant’s receipt of an Award under this Administrative Guide does not
give the Participant any right to remain in the employ of Kodak or any
Subsidiary.  Kodak or, in the case of employment with a Subsidiary, the
Subsidiary, reserves the right to terminate any employee at any time.
 
12.
Effect of Administrative Guide

 
This Administrative Guide, including its reference to the Plan and the Award
notification letter, constitutes the entire understanding between the Company
and the Participant concerning the Award and supersedes any prior notices,
letters, statements or other documents issued by the Company relating to the
Award and all prior agreements and understandings between the Company and the
Participant, whether written or oral, concerning the Award.
 
13.
Award Notification Letter

 
Each Award granted under this Administrative Guide will be evidenced by an Award
notification letter issued by Kodak.  To the extent there are any
inconsistencies between the terms of any such Award notification letter and this
Administrative Guide, the terms of this Administrative Guide will control
unless, however, such inconsistency is attributable to a term or condition
contemplated pursuant to Section 5.2 of the Plan.
 
*           *           *           *           *

 
7

--------------------------------------------------------------------------------

 
